Citation Nr: 1512353	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

3.  Entitlement to service connection for a right leg disorder, secondary to service-connected gunshot wound to the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  The Veteran served in Vietnam and was awarded the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to bilateral hearing loss, a May 2010 VA examiner opined that current hearing loss was not related to inservice combat acoustic trauma because his last inservice audiogram dated in February 1990 was normal and since he had post-service noise exposure working in the construction industry.  The Board notes that the Veteran separated from service in 1970.  There is no inservice February 1990 audiogram.  Thus, this opinion is invalid.  However, the Board accepts the current audiometric findings which establish hearing loss in both ears per 38 C.F.R. § 3.385.  Also, as pointed out by the Veteran's representative, the recent supplemental statement of the case provided an analysis for another disability instead of for hearing loss.

The Veteran served in combat during the Vietnam War and was wounded in combat.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Thus, the Veteran's report of experiencing hearing loss following inservice acoustic trauma is accepted as being accurate.  A VA medical opinion should be obtained to determine if current hearing loss is related thereto.

With regard to peripheral neuropathy of the upper extremities, the Veteran contends that he has peripheral neuropathy that is related to his conceded exposure to Agent Orange.  That is, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a) (6) (iii) (2014).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e); see 78 Fed. Reg. 54763 (Sept. 6, 2013). 

Effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

In addition, and notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, the Veteran has not been afforded a VA examination to assess the nature of any peripheral neuropathy of the upper extremities.  As such, he should be afforded an examination.  

With regard to his claimed right leg disability, the Veteran has clarified that he has a right leg disability which has resulted from his favoring that leg due to his service-connected disability of the left leg, the result of gunshot wounds.  The Veteran should also be examined for that disability.  

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained regarding the Veteran's hearing loss.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss is related to service or was manifest within one year of service.  The examiner should accept that the Veteran experienced hearing loss during service due to inservice combat acoustic trauma.  A rationale for any opinion expressed should be provided.  

2.  Schedule the Veteran for a VA examination to determine the nature and onset of any peripheral neuropathy.  The record must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After a review of the record on appeal, the examiner is asked to respond to the following: 

a. Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has "early-onset" peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides.

b. Whether it is at least as likely as not that the Veteran manifests current residuals of early-onset peripheral neuropathy.

c. If the Veteran does not have "early-onset" peripheral neuropathy, whether it is at least as likely as not (probability of at least 50 percent) that his current peripheral neuropathy is related to herbicide exposure, including Agent Orange, during military service in Vietnam. 

d. Is it at least as likely as not that the peripheral neuropathy of the upper extremities is otherwise related to any in-service disease, event, or injury.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.  The examiner's attention is directed to VA's changed regulation on herbicide presumptive service connection such that "early-onset" peripheral neuropathy as a result of exposure to herbicide agents need not be acute or transient.

The VA examiner should also examine the Veteran's legs and provide an opinion as to whether the Veteran has current pathology and diagnosis of a right leg disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right leg  disability is proximately due to, or the result of, the service-connected left leg disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right leg disability is permanently aggravated by the Veteran's service-connected left leg disability.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

